Dear President, Winder
¶ 0 This office has received your request for an official Attorney General Opinion in which you ask, in effect, the following question:
Can a person who has not received a general dental licensefrom the state Board of Dentistry obtain a dental specialtylicense based solely upon advanced specialty training accreditedby the Commission on Dental Accreditation of the American DentalAssociation, pursuant to 59 O.S. Supp. 1999, § 328.22[59-328.22]?
¶ 1 Your question was previously addressed in A.G. Opin. 95-112. That Opinion stated that a person must first obtain a general license to practice dentistry before the Board of Dentistry ("Board") could issue him or her a dental specialty license. Since the laws cited in that Opinion changed recently, you ask, in effect, whether our previous answer is still valid.
¶ 2 As you note in your request, the legislature amended the State Dental Act ("Act"), 59 O.S. 1991 and Supp. 1999, §§328.1-328.73, in 1998, and again in 1999. See 1998 Okla. Sess. Laws ch. 377, §§ 1-8; 1999 Okla. Sess. Laws ch. 280, §§ 1-13. You state that the revised language in Section 3 of the 1998 amendments (codified at 59 O.S. Supp. 1999, § 328.22[59-328.22]) appears to allow an individual to obtain a license as a dental specialist without first having obtained a general dental license. In our view, neither Section 328.22 in particular, nor the Act as a whole, supports that interpretation.
¶ 3 Section 328.22 of the Act lists the requirements for obtaining a license in a dental specialty. The amended section reads in pertinent part as follows:
  1. The Board of Dentistry may issue a dental specialty license authorizing a dentist or an out-of-state dentist to represent himself or herself to the public as a specialist, and to practice as a specialist, in a dental specialty.
  2. No dentist or out-of-state dentist shall represent himself or herself to the public as a specialist, nor practice as a specialist, unless the individual:
  a. has successfully completed an advanced dental specialty educational program accredited by the Commission on Dental Accreditation of the American Dental Association, and
  b. has been issued a dental specialty license by the Board.
59 O.S. Supp. 1999, § 328.22[59-328.22](A).
¶ 4 Section 328.22 states further that the Board may grant dental specialty licenses based on either examination (for in-state dentists — see § 328.22(B)) or credentialing (for out-of-state dentists — see § 328.22(C)). You indicate in your request that your question does not relate to credentialing, but only to specialty licensing as specified in Subsections A and B.
¶ 5 We begin our analysis of whether the Board may issue a dental specialty license to someone who has not first obtained a general dental license with Subsection A of Section 328.22. Subsection A(1) says the Board "may issue a dental specialty license authorizing a dentist or an out-of-state dentist to represent himself or herself to the public as a specialist. . . ." (Emphasis added). Similarly, Subsection A(2) states, "No dentist or out-of-state dentist shall represent himself or herself to the public as a specialist. . . ." (Emphasis added). Section 328.22 therefore mandates that only dentists or out-of-state dentists may apply for and receive dental specialty licenses.
¶ 6 Section 328.3(5) of the Act, amended in 1999, defines "dentist" as "a graduate of an accredited dental college who has been issued a license by the Board to practice dentistry. . . ." Similarly, Section 328.3(14) defines "out-of-state dentist" as "a graduate of an accredited dental college who holds a license to practice dentistry in another state but who is not licensed to practice dentistry in this state." Therefore, before someone can obtain a dental specialty license, he or she must possess a license to practice dentistry issued either by the Board or by another state. Further, if the Board issues specialty licenses to out-of-state dentists, those dentists must limit their practices in this state to their respective specialities. See 59 O.S.Supp. 1999, § 328.22[59-328.22](E).
¶ 7 Reading the requirements of Sections 328.3 and 328.22 of the Act together, we find that to receive a dental specialty license in this state, a person must have been issued a general dental license to practice in this state, or have been issued a license to practice dentistry in another state. In either case, the potential specialist must have successfully completed an advanced dental specialty education program accredited by the Commission on Dental Accreditation of the American Dental Association to qualify for a specialty license from the Board.
¶ 8 Therefore, although the State Dental Act has changed, the answer given in A.G. Opin. 95-112 is still valid: a person must first obtain a general license to practice dentistry before the Board may issue him or her a dental specialty license.
¶ 9 It is, therefore, the official Opinion of the AttorneyGeneral that:
A person who wishes to obtain a dental specialty license inOklahoma must first obtain a general dental license from thestate Board of Dentistry or from another state, as well ascomplete advanced specialty training accredited by the Commissionon Dental Accreditation of the American Dental Association,pursuant to 59 O.S. Supp. 1999, § 328.22[59-328.22].
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
DEBRA SCHWARTZ ASSISTANT ATTORNEY GENERAL